DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed February 15, 2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account. However, applicant may wait until the application is either found allowable or held abandoned. If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied. If abandoned, applicant may request refund or credit to a specified Deposit Account.
The indicated allowability is withdrawn in view of the newly discovered reference(s) to Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019). Rejections based on the newly cited reference(s) follow.

Status of Claims
The claim listing filed December 22, 2022 is pending. Claims 1, 2, 4, 6, 10, 11, 15, 16, 21, 23, 30, 32, 34, 36-38, 49-51 and 54 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 17, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 10, 11, 49, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019) in view of in view of Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008)as evidenced by Wikipedia.
Regarding claims 1, 10 and 11, Vaitaitis et al. teach a 6mer peptide comprising the amino acid sequence AKKGYY (SEQ ID NO: 46) and AEKGYY (SEQ ID NO: 45) referred to as KGYY6. See page 9, right col.-§2.3 Induction of EAE and Figure S1. Vaitaitis et al. teach the peptide is predicted to be stable for at least 4.4 hours. See page 12, left col.-1st paragraph.
Vaitaitis et al. do not teach the peptides are amidated at the C-terminus and glycated, alkylated, acetylated or acylated at the N-terminus as set forth in the claimed SEQ ID NOs: 45 and 46. 
Biosyn teaches chemically synthetized peptides carry free amino and carboxy termini, being electrically charged and in order to remove the electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation. See §§Description and 
At the time of effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to modify the peptide of Vaitaitis et al. at the N-terminal with acetylation and the C-terminal with amidation as taught by Biosyn to arrive at the claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of successfully enhancing the stability toward digestion by aminopeptidases and protecting the peptide ends against synthetase activities.
Regarding claim 2, Vaitaitis et al. disclose the peptide KGYY6 formulated for i.v. injection. See page 9, right col.-§2.3 Induction of EAE.
Regarding claim4, Vaitaitis et al. disclose a 6mer peptide comprising the amino acid sequence AKKGYY (SEQ ID NO: 46) and AEKGYY (SEQ ID NO: 45) referred to as KGYY6. See page 9, right col.-§2.3 Induction of EAE and Figure S1. 
Regarding claim 4, the peptide is synthesized synthetically.
Regarding claim 6, Vaitaitis et al. teach a composition comprising the 6-mer peptide AKKGGY (SEQ ID NO: 46) and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1.
Regarding claims 49 and 51, Vaitaitis et al. teach a composition comprising the 6-mer peptide AKKGGY (SEQ ID NO: 46) and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1. PBS is a sterile water-based buffer solution (buffering agent) as evidenced by Wikipedia (https://en.wikipedia.org/wiki/Phosphate-buffered_saline). Therefore, the composition comprises water (solubilizing agent). 

Regarding claim 54, Vaitaitis et al. disclose a composition comprising the 6-mer peptide AKKGGY and PBS (pharmaceutically acceptable carrier). See page 9, right col.-§2.3 Induction of EAE and Figure S1. PBS is a sterile water-based buffer solution (buffering agent) as evidenced by. Therefore, the composition comprises water (solubilizing agent). Vaitaitis et al. teach the peptide is predicted to be stable for at least 4.4 hours. See page 12, left col.-1st paragraph.
Vaitaitis et al. do not teach the amino acids are amidated at the C-terminal and glycated, alkylated, acetylated or acylated as set forth in claimed SEQ ID NOs: 45 and 46. 
Biosyn teaches chemically synthetized peptides carry free amino and carboxy termini, being electrically charged and in order to remove the electric charge, peptide ends are often modified by N-terminal acetylation and/or C-terminal amidation. Biosyn further teach the advantages of N-terminal acetylation and/or C-terminal amidation is enhanced stability toward digestions by aminopeptidases and protection against synthetase activities at the peptide ends. See §§Description and Advantages.

Therefore, at the time of the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Vaitaitis et al. (“A CD40 targeting peptide prevents severe symptoms in experimental autoimmune encephalomyelitis”, Journal of Neuroimmunology, published online March 21, 2019) in view of in view of Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008). as applied to claim 49 above, and further in view of Wang et al. (“Parenteral Formulations of Proteins and Peptides: Stability and Stabilizers”, Journal of Parenteral Science and Technology, 1988, S3-S25).
The teachings of Vaitaitis et al. and Biosyn are discussed above. Vaitaitis et al. and Biosyn do not teach the pharmaceutical composition comprises sugar.
Wang et al. teach utilizing sugar as stabilizers in peptide formulation (see p. S18, left col.-1st paragraph; p. S19, Table V). At the time of the effective filing date of the claimed invention, it would have been obvious to add sugar to the pharmaceutical composition taught by 
Therefore, at the time of the effective filing date of the claimed invention, the claims would have been prima facie obvious to the artisan of ordinary skill.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 21, 23, 30, 32, 34, 36-38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because there is a lack of nexus between the body of the claim and preamble. Claim 15 does not clarify the subject population treated for diabetes mellitus modulation and/or reduction is receiving the administered peptide of claim 1. Claims 16, 21, 23, 30, 32, 34, and 36-38 which depend from claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 15.
Claim 23 recites “the peptide binds to multiple bone marrow derived cell types which express CD40 of approximates 45kDa, including splenic CD4hi cells, CD8 cells and other antigen presenting cells”. The scope of the claim is unclear and indefinite. It is unclear what 
Claims 34 and 36-38 recites “a subject” in the wherein clauses. The claims are indefinite because it is unclear what subject the limitation is referencing. The referral to “a subject” does not clarify the limitation refers to the subject being having diabetes mellitus modified or reduced recited in the preamble of claim 15. The claims are further exacerbated by claim of 15 because the active step of the claims does not require the peptide to be administered to the subject. 
Claim 49 recites “diseases selected from the group consisting of type 1 diabetes, multiple sclerosis, rheumatoid arthritis, systemic lupus, erythematosus, chronic obstructive pulmonary disease, atherosclerosis and/or acute respiratory distress syndrome”. The claim is indefinite because the members of the group of diseases are not clearly defined. The “or” is causes the claim to be written in the alternative and it unclear which diseases are included in the group and which diseases listed are excluded from the group. An amendment deleting the intended use clause or replacing “and/or” with “and” would clarify the scope of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of The peptides of SEQ ID NOs: 45, 46 and 50 are amidated at the C-terminal. Therefore, the limitation, “the peptide includes a C-terminal amidated amino acid” does not further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
The claimed peptides of 6 amino acids in length and comprising SEQ ID NOs: 45, 46 and 50 are fragments from proteins that naturally occur in nature. The claims are product claims. SEQ ID NO: 45 is the from human CD154 and SEQ ID NO: 46 is from mouse CD154. See Table 2 in the specification. The sequences are described in the sequence listing as being C-terminally amidated and glycated, alkylated, acetylated or acylated at the N-terminal. Amidation, acylation, acetylation, alkylation and glycation of the termini of peptides are routine and conventional modification in the art as evidenced by Biosyn, (“Why acetylate and amidate a peptide”, accessed on 3/22/2021 at https://www.biosyn.com/faq/why-acetylate-and-amidate-apeptide.aspx., 2008; of record). The binding between CD40 and CD154 on Th40 cells contribute to autoimmune diseases such as type 1 diabetes. See US Patent No. 9,562,088 B2; col. 5, lines 15-33 and Vaitaitis et al. (“A CD40-targeted peptide controls and reverses type 1 diabetes in NOD mice.” Diabetologia, 2366–2373 2014).Applicants teach the peptides of the claimed invention inhibit the interaction between CD154 and CD40 protein by binding to the CD154 binding site in the CD40 protein. The binding causes a reduction in the develop of autoimmune diseases such as Type 1 diabetes and Experimental Autoimmune Encephalomyelitis 
Claim Objections
Claim 30 is objected to because of the following informalities: The y in IFN-y should be the Greek letter “”.  Appropriate correction is required.
Summary
Claims 15, 16, 21 23, 30, 32, 34, 36-38 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph. Claims 1, 2, 4, 6, 10, 11, 49- 51 and 54 are rejected under 35 U.S.C. 103. Claim 30 is objected to. Claims 15, 16, 21, 23, 30, 32, 34, and 36-38 are not rejected over prior art. The prior art does not teach administering the peptides of 6 amino acids in length and comprising SEQ ID NOs: 45, 46 and 50 to modulate or reduce diabetes in a subject as claimed.
Conclusion
No claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658